DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/23/2022.
Applicant’s election without traverse of claims 1-16 in the reply filed on 03/23/2022 is acknowledged.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is less than 50 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 5 is objected to because of the following informalities:  the recitation “cooled from outside” should be changed to “cooled from an outside”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the recitation “first subregions” should be changed to “an amount of first subregions”, and the recitation “second subregions” should be changed to “an amount of second subregions”.  Appropriate correction is required.
Claim Interpretation
The term “interior” of the recitation “the profiled structural part in the press-hardening tool is cooled in an interior thereof by circulating air” in claim 1 is interpreted to refer to the interior of the profiled structural part.
The term “cooled from outside” in claim 5 is interpreted to mean cooling the surface of the profiled part that is facing away from the cavity in view of the instant specification [0016, instant spec].
The term “tool contact” in claims 9-10 and 12 is interpreted to mean direct contact between the press hardening tool and the profiled structural part.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the recitations of “profiled component” and “profiled structural part” which is indefinite because it is unclear to the examiner what limitations the term “profiled” is meant to impart.  It is unclear if profiled is meant to mean that the part is a product that has a constant cross section for the length of the product, if profiled simply means that the part has been shaped or formed which makes the part have a profile defined by the cross section, if the part must enclose a cavity and have a completely closed circumference as described as preferential in the instant specification [0011, instant spec], or if there is another meaning.  The examiner interprets the claim to be met by components and parts that could be considered as “profiled” by one of ordinary skill in the art absent a specific indication to the contrary.  Claims 2-16 are further rejected as being indefinite for being dependent on the indefinite claim 1.
Claim 6 includes the recitation “different material properties are specifically set in at least two regions” which is indefinite because it is unclear to the examiner if the term “specifically” is meant to simply mean that the properties are intentionally different in different regions, if “specifically” means a specific area size or property ranges are set and if so what sizes/ranges, or if there is another meaning.  The examiner interprets the claim to be met by any profiled structural part with at least two regions of different material properties.  Claims 7-8 are further rejected as being indefinite for being dependent on the indefinite claim 6.
Claim 7 includes the recitation “the different material properties are different strengths” which is indefinite because it is unclear to the examiner if the differing material properties are being limited to only include strength being different with any other material properties being the same, or if the different material properties merely includes but is not limited to different strengths.  The examiner interprets the claim to be met by different properties merely including different strengths because the examiner submits that different strengths would lead to other properties, such as ductility, changing as well.
The term “defined control” in claim 8 is a relative term which renders the claim indefinite. The term “defined control” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to the examiner if the term “defined control” simply means that the closing operation is controlled, if the closing operation must have a specific speed at which it can be closed as mentioned in the instant specification [0018, instant spec], or if control of the closing force, closed durations, gap distances between the press tool and the part, or any other factors meet the term “defined control” and if so to what ranges they must be controlled.  The examiner interprets the claim to be met by any control over the closing operation absent specific indication to the contrary.
Claim 8 recites the limitation "without intervening in the temperature control" in lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to the examiner what the term “the temperature control” is referring to, a method of temperature control has not been discussed prior in the claims and further a method of temperature control is not specifically disclosed in the instant specification.  Further it is unclear what limitation the term “without intervening” is meant to impose, the examiner submits that if the closing operation has defined control then that would be considered part of controlling the temperature rather than intervening in the temperature control.  For the purposes of examination the examiner will treat the term “the temperature control” as any means of controlling the temperature of the part absent specific indication to the contrary.  The examiner will treat the limitation “without intervening” as being met by any process that does specifically state intervening with a form of temperature control absent a specific indication to the contrary.
The term “completely closed” in claim 11 is a relative term which renders the claim indefinite. The term “completely closed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to the examiner if completely closed requires a specific degree of sealing provided, if the ends of the molds need to be sealed, or if any tool parts must simply come in direct contact with any adjacent tool parts.  The examiner interprets the instant claim to be met if all tool parts are in direct contact with any adjacent tool parts absent a specific indication to the contrary, because the instant specification discloses that the tool is not completely closed if any spacers are provided between any tool parts [0023, instant spec].
Claim 12 recites the limitation “at least four tool parts, in relation to which the profiled structural part has tool contact during the press hardening” which is indefinite because it is unclear to the examiner what limitation the term “in relation” is meant to impart, for example it is unclear if the profiled structural part must have contact with all of the tool parts, or if profiled structural part having contact with any part of the press-hardening tool means it has tool contact “in relation” to the tool parts.  The examiner interprets the instant claim to be met by the profiled structural part having contact with the press-hardening tool absent specific indication to the contrary.  Claim 13 is further rejected as being indefinite for being dependent on the indefinite claim 12.
Claim 12 recites the limitation “at least four tool parts” which is indefinite because it is unclear to the examiner what structural limitations the term “tool part” is meant to impart, the examiner notes that no specific definition is provided in the instant specification for a “tool part”.  The examiner notes that the instant specification details that having at least four tool parts allows for easy control of which subregions have tool contact at which time [0024, instant spec].  The examiner interprets “tool part” to refer to a section of the press hardenable tool that can be moved to be in or out of contact with the profiled structural part without interfering with the contact between other tool parts with the profiled structural part absent a specific indication to the contrary.  Claim 13 is further rejected as being indefinite for being dependent on the indefinite claim 12.
The term “locally heated” in claims 13-14 is a relative term which renders the claim indefinite. The term “locally heated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to the examiner if the term “locally heated” means that the heat applied can only be applied to a specific area and if so what size the area is, if “locally” means that the heating is specific to the “one tool part” and does not heat any other tool part, or if specific parts of the tool part are heated.  The examiner interprets the claim to be met by any heating that is performed on the press-hardening tool part without heating the entirety of the press-hardening tool.
Claim 14 recites the limitation "at least one tool part of the press-hardening tool" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The term “tool part” has not been previously disclosed in either claim 14 or claim 1.  It is unclear to the examiner if the term “at least one tool part” means there is a minimum amount of tool parts for the press hardening tool, it is further unclear what defines a “tool part”, if the entirety of the of the press can be considered one tool part or if as discussed above a tool part is a section of the press hardenable tool that can be moved to be in or out of contact with the profiled structural part without interfering with the contact between other tool parts with the profiled structural part, or if there is another meaning.  The examiner interprets the claim to be met by a press-hardening tool that can be heated absent a specific indication to the contrary because the examiner submits that a press hardening tool can be considered to be at least one tool part.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sundgren et al. (US 6,261,392 B1) herein Sundgren.
Regarding claim 1, Sundgren discloses:
A method for manufacturing metal hollow casings [Column 1 lines 6-8, Sundgren], the examiner submits that metal hollow casings are a type of tubular body which the examiner submits would be considered to be a profiled part by one of ordinary skill in the art, the examiner notes that the instant application discloses that the parts may be formed from tubular bodies [0011, instant spec]
Wherein the casings are used to form frame components of a vehicle’s body [Column 1 lines 24-32, Sundgren] which the examiner submits can be considered to be a structural part
Wherein the hollow casing is heat treated [Column 3 lines 20-25, Sundgren]
The casing is placed in a molding tool that presses the casing [Column 4 lines 25-28, Sundgren] wherein quenching is performed that creates a martensitic and/or bainitic structure [Column 5 lines 4-7, Sundgren] which the examiner submits can be considered as press hardening in a press-hardening tool
Wherein cooling involves blowing air through the inside of the hollow casing using an inlet and outlet pipe [Column 4 lines 60-67, Sundgren] which the examiner submits can be considered as circulating the air
Regarding claim 2, Sundgren does not specify the use of ambient air, however the examiner submits that absent specific indication to the contrary one of ordinary skill in the art would use ambient air for quenching because it is free.
Regarding claims 3-4, Sundgren does not specify the temperature of the air, however the examiner submits that absent specific indication to the contrary ambient air would be expected by one of ordinary skill in the art to be room temperature which the examiner submits overlaps with the temperature ranges of 10-30°C and 15-25°C.
Regarding claim 5, Sundgren teaches that the outsides of the casings are cooled through contact with the molding tool which is cooled with water led through channels in the tool [Column 5 lines 1-3, Sundgren] which the examiner notes is recognized as a type of indirect cooling by the applicant [0016, instant spec]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sundgren et al. (US 6,261,392 B1) herein Sundgren as applied to claims 1-5 above, and further in view of Mori et al. (Hot stamping of ultra-high strength steel parts) herein Mori.
As discussed above claims 1-5 are anticipated by Sundgren.  Regarding claim 6, Sundgren does not disclose setting different material properties in at least two regions of hollow casing, however the examiner submits that this would be obvious in view of Mori.  Mori teaches that components in the automotive sector can have improved usability and overall energy absorption if they have local regions with higher ductility which can be achieved through warm forming processes such as hot stamping [page 765, Mori].  The examiner submits that it would be obvious to one of ordinary skill in the art to modify the process of Sundgren to create local regions with a higher ductility, which the examiner submits meets the instant limitation of at least two regions with different material properties, in order to increase overall energy absorption and improve usability of the automobile components of Sundgren.
Regarding claim 7, Sundgren modified by Mori discloses that regions with higher ductility will also have reduced strength [page 765, Mori].
Regarding claim 8, Sundgren modified by Mori discloses that one method of setting the different material properties is to cut grooves into the working surface of the tool with an air gap between the tool and the blank to change the heat transfer coefficient [page 766, Mori].  Another method is to use varying contact areas between the tool and the blank [page 766, Mori].  Another method is to control the closing force in a segmented tool to partially reduce in certain areas to lower the heat transfer coefficient and result in a different microstructure formation [page 766, Mori].  The examiner submits that each of these methods can be considered as achieving different material properties through control of the closing operation without intervening in the temperature control of the press-hardening tool.
Regarding claim 9, Sundgren modified by Mori discloses that one method of setting the different material properties is to use varying contact areas between the tool and the blank [page 766, Mori] which the examiner submits meets the limitation of first subregions having tool contact and second subregions having no tool contact.  Further, Sundgren modified by Mori shows that upon initial closing of the press only portions of the hollow casing are subjected to pressing [Figure 1, Sundgren] and after blowing in air the shape changes to contact the entire mold [Figure 2, Sundgren] which the examiner submits meets the instant claim of a first subregion having contact with a tool part and a second subregion not having contact for a first time phase.
Regarding claim 10, as discussed above Sundgren modified by Mori shows that upon initial closing of the press only portions of the tube are subjected to pressing [Figure 1, Sundgren] and after blowing in air the shape changes to contact the entire mold [Figure 2, Sundgren] which the examiner submits meets the instant claim of the first and second subregions having tool contact with the tool parts of the press-hardening tool.
Regarding claim 11, Sundgren modified by Mori discloses that one method of setting the different material properties is to cut grooves into the working surface of the tool with an air gap between the tool and the blank to change the heat transfer coefficient [page 766, Mori].  Another method is to use varying contact areas between the tool and the blank [page 766, Mori].  The examiner submits that both of these methods can be considered as the tool not being completely closed.
Regarding claim 12, Sundgren modified by Mori discloses that one method of setting the different material properties is to use varying contact areas between the tool and the blank [page 766, Mori] which the examiner submits means that the press hardening tool would have parts that can be shifted to have contact or not with the hollow casing which the examiner submits meets the instant limitation of tool parts.  Sundgren modified by Mori does not specify a minimum number of tool parts to use for shifting contact, however the examiner notes that it would have been obvious to one of ordinary skill in the art to use four or more tool parts in the method of Sundgren modified by Mori in order to allow for more control over the sizes and locations of the ductile regions.  See MPEP 2143(I)(E) and 2144.05(II).  Further the examiner notes that Sundgren teaches that the molding tool generally has two halves [Column 3 lines 19-20, Sundgren], the examiner submits that it would be obvious to one of ordinary skill in the art when modifying Sundgren in view of Mori to use shifting sections in each half of the mold which would result in at least four tool sections.
Regarding claims 13-14, Sundgren modified by Mori teaches another method of creating high ductility local regions is to partially heat regions of the and cool other parts of the tool to create varying cooling rates [page 766, Mori], the examiner submits it would have been obvious to one of ordinary skill in the art to heat at least one tool part in order to allow for more precise control of the formation of ductile regions in the hollow casing.
Regarding claim 16, Sundgren modified by Mori teaches the use of coatings such as zinc coatings to protect against oxidation [pages 756-757, Mori].  The examiner submits it would be obvious to one of ordinary skill in the art to use a zinc coating as taught by Mori to protect the hollow casing of Sundgren from oxidation.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sundgren et al. (US 6,261,392 B1) herein Sundgren as applied to claims 1-5 above, and further in view of Lang et al. (Hydroforming highlights: sheet hydroforming and tube hydroforming) herein Lang.
As discussed above claims 1-5 and 15 are anticipated by Sundgren.  Regarding claim 15, Sundgren specifies prior to heat treatment that hollow casing billets are provided that are preferably solid and seamless [Column 3 lines 16-31, Sundgren], but does that specify that the billets are formed through hydroforming prior to heat treatment, however the examiner submits it would have been obvious in view of Lang.  Lang teaches that tube hydroforming has many advantages including part consolidation, weight reduction, improved part strength and stiffness, highly accurate dimensions, less spring back, lower tooling costs, and fewer integrated processes [page 166, Lang].  It would have been obvious to one of ordinary skill in the art to form the hollow casing billets of Sundgren through hydroforming for part consolidation, weight reduction, improved part strength and stiffness, highly accurate dimensions, less spring back, lower tooling costs, and fewer integrated processes as taught by Lang.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734